,.     .   .          Case 2:19-cr-00638-JP Document 12 Filed 11/05/19 Page 1 of 3


     LEVIN & ZEIGER LLP
     ATTORJ\/EYS AT LAW

     Two PENN CENTER
     1500 JFK 80t:LEVARD
     SUITE620
     PHILADELPHIA, PA 19102
     VOICE. 215 825 5183
     FAX 215.2798702



               November 4, 2019

               The Honorable David R. Strawbridge
               via email: Strawbridge_Chambers@paed.uscourts.gov
                                                 I
                                                 I
               RE: USA v. Arena, 19-638

               Your Honor:

               I am writing today at your request for a brief on pretrial detention for the Defendant. Please
               accept this letter brief in lieu of a hiore formal pleading.
                                                     II
                                                 I

               The question is whether this Cout1t has jurisdiction over the instant matter to conduct a detention
               hearing. The government broughtj a detention motion under:
                                                 '
                              18 U.S.C.A. § 314~
                                                 '
                              [ ... ]

                              (t) Detention hearing.--The judicial officer shall hold a hearing to
                              determine whethetj any condition or combination of conditions set
                              forth in subsection'(c) of this section will reasonably assure the
                              appearance of such person as required and the safety of any other
                              person and the cotjununity--
                              (1) upon motion of the attorney for the Government, in a case that
                              involves--          ·
                              (A) a crime of vio~ence, a violation of section 1591, or an offense
                              listed in section 23'32b(g)(5)(B) for which a maximum term of
                              imprisonment of 10 years or more is prescribed;
                              (B) an offense for which the maximum sentence is life
                              imprisonment or d~ath;
                              (C) an offense for ~hich a maximum term of imprisonment often
                              years or more is prescribed in the Controlled Substances Act (21
                              U.S.C. 801 et seq.), the Controlled Substances Import and Export
                              Act (21 U.S.C. 95l et seq.), or chapter 705 of title 46;
                              (D) any felony if such person has been convicted of two or more
                              offenses describeddn subparagraphs (A) through (C) of this
                              paragraph, or two or more State or local offenses that would have
                              been offenses desdribed in subparagraphs (A) through (C) of this
                Case 2:19-cr-00638-JP Document 12 Filed 11/05/19 Page 2 of 3


LEVIN & ZEIGER LLP
ATTORNEYS AT LAW

Two PENN CENTER
1500 JFK BOt,'LFVARD
SUITE 620
PHILADELPHIA, PA 19102
VOICE 215 825 5183
FAX 215 279 8702
                                           1
                                           I
                                           i
                         paragraph if a circu;mstance giving rise to Federal jurisdiction had
                         existed, or a combination of such offenses; or
                         (E) any felony that ~snot otherwise a crime of violence that
                         involves a minor victim or that involves the possession or use of a
                         firearm or destructiye device (as those terms are defined in section
                         921 ), or any other dangerous weapon, or involves a failure to
                         register under section 2250 of title 18, United States Code; or
                         (2) upon motion oHhe attorney for the Government or upon the
                         judicial officer's o~n motion, in a case that involves--
                         (A) a serious risk ttiat such person will flee; or
                         (B) a serious risk t~at such person will obstruct or attempt to
                         obstruct justice, or threaten, injure, or intimidate, or attempt to
                         threaten, injure, or intimidate, a prospective witness or juror.
                                               l
                                               '
       The government made no argument the instant matter is mcluded in the enumerated list under
       section (f)( 1); rather, under (f)(2)(1;3) that the defendant would pose "a serious risk that such
       person will obstruct or attempt to obstruct justice, or threaten, injure, or intimidate, or attempt to
       threaten, injure, or intimidate, a pr?spective witness or juror."
                                           I
       The Defendant is charged with five counts in violation of 18 U.S.C. § 1001 (a)(2) False
       Statements to Government Officials. The witnesses for the government are all FBI agents, and
       certainly the government cannot pqssibly suggest the defendant could intimidate the agents
       assigned to the case. The crux oft}ie prosecutor's argument is one of the false statements pertains
       to the Defendant being a member of a hate group, so a civilian witness might be needed to
       corroborate this fact. The governm~nt's position is there 1s a possibility the Defendant could
       intimidate this witness if released. f-Iowever, the government presented no actual evidence of this
       potential intimidation on the recorq through testimony.
                                               I
       Later in the proceeding, the Court ~sked for a brief on the law of 3142( f)(2 )(B ). In USA v.
       Zaccaria, 347 Fed.Appx. 984 (5th Cir. 2009), where the Defendant was not charged with any of
       the enumerated offenses listed in 31422(f)(2)(A), the appellate court held the district court could
       not issue detention because the coui-t had no jurisdiction under 3142( f)( 1). The matter was
       remanded with an order to release the defendant. This Circuit recognized the same principal of
       law in United States v. llimler, 797_ F.2d 156, 160 ( 3d Cir. 1986 ). More relevant to the
       proceeding before Your Honor, the First Circuit in a published opinion addressed the issue of
       witness intimidation under 3142(f)(2)(B), in United States v. Ploof, 851 F.2d 7, 12 (1st Cir.
       1988). The First Circuit held if the basis of the government's request for detention is under
       3142(t)(2) related to witness intim*ation, the government must present specific evidence of
               Case 2:19-cr-00638-JP Document 12 Filed 11/05/19 Page 3 of 3


LEVIN & ZEIGER LLP;
ATTORNEYS AT LAW                             '

Two PENN CFNTER
1500 JFK BOULEY ARD
SUITE620
PHILADELPHIA, PA 19102
VOICE 215 825 5183
FAX 215.279 8702



       witness intimidation and the Courl. must state on the record the specific intimidation for which
       the court is relying in ordering detention.

       Multiple other courts have faced Similar issues. In USA v Giordano, 370 F.Supp.2d 1256 (S.D.
       Fla. 2005), the Magistrate held the offenses charged did not meet any of enumerated offenses
       from 3142( t)( 1), and therefore only allowed the government to make a detention argument under
       3142(f)(2)(A); however, the argument here turned on flight not intimidation. In USA v Morgan,
       2014 WL 3375028 (Ill. C.D. 2014), the Magistrate went through the analysis under 3142(f)(l) &
       (f)(2) and found the government could not ask for detention under either section. As a matter of
       law, the Court could not detain th~ defendant because none of the offenses were in the
       enumerated portion of the statute,!there was no risk of flight, and there was no evidence of
       intimidation of a witness. See also United States v. Twine, 344 F.3d 987 (9th Cir. 2003); United
       States v. Singleton, 182 F3d 7, 9 (ID.C. Cir. 1999); United States v. Byrd, 969 F.2d 106 (5th Cir.
       1992); United States v. Friedman; 837 F.2d 48 (2d Cir. 1988); United States v. Demmler, 523
       F.Supp.2d 677 (S.D. Ohio, E.D. 2007); United States v. Lozano, 2009 WL 3834081 (M.D. Ala.
       2009);                             j
                                         !
       In the case before this Court, the government must show this court specifically who they claim
       the Defendant would intimidate through live testimony. The Defendant asks for an evidentiary
       hearing under the Ploof analysis as cited supra. If this Court does not find any competent
       evidence of witness intimidation or the potential for witness intimidation, the Court would not
       have the power to detain the Defe;ndant under 3142, and should order the Defendant released.

       Kind Regards,




       Brian J. Zeiger, Esquire

       cc: Joe LaBar, AUSA,joseph.labpr@usdoj.gov
                                         I
                                         I
